LOCKWOOD, Justice.
This is a companion case to No. 9305, Gault v. Board of Directors of State Institutions for Juveniles et al., 103 Ariz. 397, 442 P.2d 844. Billie L. Gault is also the mother of the juvenile involved herein.
The facts in this case are similar but differ somewhat from the facts in case No. 9305. In this case the juvenile, Robert Aubrey Walmsley, had been adjudicated a juvenile delinquent, and placed on probation. Thereafter at a hearing on April 11, 1968 before a Judge of the Juvenile Court, on a charge of violation of probation, the Court ordered that the juvenile be committed to the custody of the Board of Directors of State Institutions for Juveniles for the purpose of placement at the Arizona Youth Center. The juvenile was transported to the Arizona Youth Center in accord with said order, but was transferred on May 3, 1968 to the Arizona State Industrial School at Fort Grant, not upon order of the Court but presumably upon authorization by the Board or personnel thereunder.
For the reasons stated in Case No. 9305, we are of the opinion that there was no authority in the Board or any of its personnel to transfer the juvenile from the institution to which he had been committed under proper authority by the Juvenile Court. It is therefore ordered that the juvenile be returned to the Arizona Youth Center by the Superintendent of the State Industrial School or in the alternative that he be returned to the Juvenile Court for such further proceedings as it deems proper and necessary.
McFARLAND, C. J., UDALL, V. C. J., and BERNSTEIN, J., concur.